Citation Nr: 1026850	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2006, the Board remanded the case for further 
evidentiary development. The case has now been returned to the 
Board for further appellate action.

In a September 2006 statement, the Veteran maintained that 
his diabetes had worsened as evidenced by his 
hospitalization in July 2006.  The issue of entitlement to 
a higher rating for diabetes mellitus has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's post-service respiratory symptoms are not 
etiologically related to his in-service respiratory symptoms.

2.  The Veteran did not have hypertension during service or 
within one year of his discharge from service, and it is not 
otherwise etiologically related to service or service-connected 
diabetes mellitus, nor is there additional disability related 
thereto.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service may 
not be presumed, and it is not proximately due to, the result of, 
or aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a May 2003 letter, issued prior to the decision 
on appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims on 
a direct and secondary service connection basis, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additional 
development letters were mailed to the Veteran in March 2004, 
March 2006, September 2006, December 2006, February 2007, March 
2007, and July 2007.  The September 2006 letter advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The claims were last readjudicated in May 2008.  
Thereafter, in May 2008, the Veteran indicated that he had no 
additional information or evidence to submit.  The Board finds 
that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, relevant post-service VA and private treatment records, 
and a VA examination report.  

The Board notes that in a March 2003 VA Form 21-4142 
(Authorization and Consent to Release Information to VA), the 
Veteran indicated that he received treatment from Dr. G.L. for an 
unspecified condition during an unspecified period.  Pursuant to 
a VA records request, Dr. G.L. provided records dated from July 
2001 to May 2003.  In a subsequent October 2006 VA Form 21-4142, 
the Veteran indicated, in part, that he received treatment from 
Dr. G.L. from 1985 to 1994 for high blood pressure and allergies.  
He also noted that he received treatment from Dr. J.D. for his 
heart.  In a December 2006 development letter, the Appeals 
Management Center (AMC) advised the Veteran that the VA Form 21-
4142 was invalid because he included a records request for two 
doctors on the same form.  He was directed to execute separate 
consent forms for each doctor.  The record reflects that the 
Veteran did not execute separate consent forms for Dr. G.L. and 
Dr. J.D.  Given these facts, the Board finds that VA is under no 
further obligation to obtain the identified records.  

The Board further finds that the October 2006 VA examination 
report is adequate for evaluation purposes because the examiner 
reviewed the claims file, considered the contentions of the 
Veteran, and supported her medical conclusion with data and a 
rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In regard to 
specific contentions raised by the Veteran's representative in 
the July 2009 Informal Hearing Presentation, as detailed further 
below, the VA examination adequately addressed any respiratory 
disorders the Veteran had at the time he filed his claim and 
during the pendency of the claim in accordance with McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Also, the VA examiner's 
medical conclusion that the Veteran did not have renal disease 
was indeed based on clinical data.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying relevant records and submitting consent to 
release information forms.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  In addition, the Board notes that the requested 
development [the March 2006 development letter and the October 
2006 VA examination] in the Board's January 2006 Remand was 
completed.  The Board finds that there has been substantial 
compliance with the directives of the 2006 Remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999). The Board further finds that VA's duty 
to assist has been met.  




Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In 
order to establish service connection for a claimed disorder, the 
following must be shown: (1) the existence of a present 
disability; (2) in- service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology 
from the time of service until the present is required where the 
chronicity of a condition manifested during service either has 
not been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2009).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
compensable degree within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, a disability which 
is aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment 
sets a standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although the overall intention of the amendment to 
38 C.F.R. § 3.310 was to implement the Allen decision, the 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  The Court in Allen was not concerned with, and did not 
address, such an evidentiary requirement.  As 38 C.F.R. § 
3.310(b) appears to place substantive evidentiary restrictions on 
a veteran before aggravation may be conceded, and because the
Veteran's claim was pending before the regulatory change was 
made, the Board may consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which is the version that favors the 
claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-03.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.	Respiratory Disorder

The Veteran has not set forth any specific contentions in regard 
to his claimed respiratory disability in any statement of record.

The record reflects that service treatment records show no 
relevant complaints or findings at the Veteran's February 1966 
enlistment examination.  Thereafter, in April 1966, he was seen 
for a complaint of the "common cold."  A diagnosis of upper 
respiratory infection was provided.  In May 1966, he was admitted 
to the "URI Ward" for an upper respiratory infection.  He was 
discharged with a diagnosis of left lower lobe (lung) 
bronchopneumonia.  In March 1967, he complained of a cough.  In 
September 1967, he complained of a cough and running nose or 
chest cold for the past two days.  An impression of pharyngitis-
bronchitis was noted.  At the February 1968 separation 
examination, no respiratory disorder was identified.  The chest 
x-ray was also described as negative.  On the accompanying Report 
of Medical History, he did not report any respiratory complaints. 

Private treatment records from Dr. I.S. show that in February 
1993, it was noted that
the Veteran smoked two packs of cigarettes a day.  A March 1993 
record showed that he complained that he had experienced sinus 
problems [for the past three months, occurring yearly as it 
appears to state in the record].  It was also noted that he 
smoked two to three packs of cigarettes per day.  The Veteran 
indicated that he was only on medication for high blood pressure.  
The synopsis noted an assessment of allergic rhinitis.  He was 
placed on Seldane.  A March 1993 chest x-ray was normal.  In 
April 1993, the Veteran complained of sinus congestion.  The 
noted assessment was allergies.  A June 1993 record showed that 
the Veteran's allergies were controlled with Seldane for which he 
received refills in September 1993 and January 1994.  A June 1995 
record noted that the Veteran experiences sinus trouble in the 
Spring and Fall.  The synopsis noted assessments of allergies and 
chronic sinusitis.  In addition to Seldane, he was prescribed 
Flonase.  A May 1999 record noted that the Veteran's problems 
included sinus trouble and seasonal allergies.  It was described 
that the Veteran started experiencing allergies at the age of 35.  
The Veteran also complained of sleeping difficulties.  He did not 
feel rested in the morning and he snored loud.  The synopsis 
noted an assessment of rule out obstructive sleep apnea.  A May 
1999 pulmonary function test report noted an interpretation of 
normal spirometry.  A May 1999 letter of lab report noted that 
the Veteran's lungs were normal.  There is additionally a record 
that is barely legible which appears to reflect a pulmonary 
function test with an interpretation of mild airway obstruction.  
The date is not legible.  

Private treatment records from Dr. G.L. show that in July 2001 
and April 2002, the Veteran had no respiratory complaints on a 
review of systems, and there were no respiratory findings on the 
exam.  A November 2002 record showed the Veteran complained of a 
cough and congestion.  His medications were noted to include 
Allegra and Flonase.  An assessment of sinusitis was provided.  A 
May 2003 record appeared to indicate that the Veteran stopped 
tobacco use in 1999. 

An October 2003 VA examination report notes that the claims file 
was not made available for the examiner.  The examiner related 
that the Veteran denied that he had a lung disease, and he denied 
any lung symptoms.  

The October 2006 VA examination report shows that the examiner 
reviewed the claims file.  The examiner related that the Veteran 
reported a history of having pneumonia three times in service.  
The Veteran indicated that after discharge he did not experience 
any recurrent respiratory problem.  He maintained that in 
approximately 1985, he began to note that he had occasional 
shortness of breath with exertion which had not changed over the 
years.  [The Board notes that this period coincided with the age 
of 40.]  He denied that he was on any current treatment for 
respiratory problems.  He did have daytime hypersomnolence.  The 
Veteran underwent a physical examination.  A pulmonary function 
test was also conducted.  The chest x-ray was interpreted as 
normal.  The examiner noted an impression of no respiratory 
diagnosis.  

The examiner discussed the in-service and post-service treatment 
records showing treatment for respiratory symptoms.  The 
examiner, however, maintained that all of these respiratory 
disorders were acute and self-limiting.  The examiner noted that 
the Veteran complained of shortness of breath with exertion but 
denied any other respiratory symptoms at this time except for 
recurrent symptoms of allergic rhinitis.  Therefore, it was the 
opinion of the examiner that there was no respiratory disorder 
found, and consequently, the nature, extent, and etiology could 
not be given.  The examiner then noted that it was found that all 
reported instances of upper respiratory symptoms were acute and 
self-limiting, and therefore, were less likely than not causally 
related to the acute symptoms that occurred during the Veteran's 
military service.  The examination report was co-signed by Dr. 
L.B.  

Additional medical evidence added to the claims file since the 
October 2006 VA examination is described below.

Additional private treatment records received from Dr. I.S. show 
that in April 2000, it was noted that the Veteran had allergies.  
Records dated in May 2001 and July 2001 showed that the Veteran 
had no respiratory complaints on a review of systems.  
In October 2001, he complained of a cough and nasal congestion.  
He had no respiratory complaints on a review of systems in April 
2002 and July 2002. 

Private treatment records from UTSW showed that in November 2002, 
the Veteran complained of a cough/congestion.  The examiner noted 
an assessment of sinusitis to be treated with Allegra and 
Flonase.  A November 2004 record noted that the Veteran had a 
history of allergic rhinitis and that his medications included 
Allegra.  

VA treatment records dated from October 2003 to November 2006 
showed the Veteran's problem list included allergic rhinitis.  In 
October 2003, the Veteran sought to establish care through VA.  
He reported that he was getting over a sinus infection for which 
he took Keflex.  A November 2003 VA pulmonary function test noted 
an interpretation of obstructive pattern, no impairment.  The 
interpreter explained that this pattern could be seen in 
"normals" and that there was a significant bronchodilator 
response.  Thereafter, a February 2004 radiographic report noted 
a clinical history of "copd smoker."  The impression noted was 
no active lung disease and underlying chronic obstructive 
pulmonary disease (COPD).  An August 2005 record noted an 
assessment of all the Veteran's disorders which included allergic 
rhinitis.  A July 2006 radiographic report made no references to 
COPD.  The radiologist compared the results with the February 
2004 findings and noted that the findings were stable since the 
last exam.  A July 2006 record noted an assessment of all the 
Veteran's disorders which included allergic rhinitis.  Active 
medications included Loratadine for sinus congestion.  An October 
2006 record continued to indicate that the Veteran's disorder was 
allergic rhinitis.

The record shows that the Veteran experienced respiratory 
problems in service.  Post-service treatment records first show 
diagnoses and treatment for allergic rhinitis and sinusitis in 
1993 and 1995, respectively.  Thereafter, private treatment 
records show continued treatment for allergic rhinitis and 
treatment for an occasional bout of sinusitis.  In the medical 
opinion of the VA examiner, while the Veteran experienced 
respiratory symptoms in service, these episodes were acute and 
self-limiting.  Moreover, post-service respiratory symptoms were 
similarly acute and self-limiting, and therefore, less likely 
than not related to the in-service symptomatology according to 
the VA examiner.  Thus, the VA examiner concluded that the 
Veteran's respiratory symptoms were not continuing disease 
processes of symptoms noted in service.  The Board adds that the 
mere fact of in-service respiratory symptoms is not enough.  
There must be a chronic disability resulting from those symptoms, 
and according to the medical opinion evidence of record, there is 
no such relationship.  Consequently, any respiratory disorders 
the Veteran had at the time he filed his claim in March 2003 and 
during the pendency of the claim are not causally related to any 
in-service symptomatology.  

The Board is persuaded by the VA examiner's medical opinion 
because it is based on a review of the claims file and consistent 
with the other lay and medical evidence of record.  In no 
statement or history reported to a health care provider has the 
Veteran reported that he experienced respiratory problems 
continuously since his discharge from service.  To the contrary, 
in May 1999, it was noted that the Veteran started experiencing 
allergies at the age of 35, and in October 2006, the Veteran 
denied that he experienced any recurrent respiratory problems 
after his discharge from service in 1968, and reported that the 
onset of his current respiratory problems occurred in 1985.  
Thus, the lay and medical evidence of record are in concurrence 
that the Veteran's in-service respiratory symptoms were acute and 
self-limiting.

The Board further observes that the VA examiner's finding that 
there was no current respiratory diagnosis was based on a review 
of the claims file, consideration of the Veteran's contentions, 
and examination findings, including a pulmonary function test and 
chest x-ray.  This finding is consistent with the examiner's 
opinion that all of the Veteran's reported instances of upper 
respiratory symptoms are acute and self-limiting, or in essence, 
separate and distinct responses to stimuli.  Indeed, private 
treatment records show that sometimes the Veteran presented with 
symptoms and sometimes he did not and that his symptoms were 
"seasonal."  A review of records added to the claims file since 
the October 2006 VA examination shows no additional findings that 
undercut the VA opinion.  The Board acknowledges the isolated 
reference in the February 2004 radiographic report of 'underlying 
COPD,' but this reference was also associated with the Veteran's 
documented history of smoking.  In any event, it is the medical 
opinion of the VA examiner that the post-service respiratory 
symptoms are not related to the in-service respiratory symptoms.  
As the preponderance of the evidence shows that the Veteran's 
post-service respiratory symptoms are not etiologically related 
to his in-service respiratory symptoms, service connection for a 
respiratory disorder is not warranted.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
preponderance of the evidence, however, is against the veteran's 
claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.	Hypertension

The Veteran contends that he has hypertension secondary to his 
service-connected diabetes mellitus according to his March 2003 
application for compensation benefits and statements made 
thereafter. 

The record reflects that service treatment records show no 
relevant complaints or findings at the Veteran's February 1966 
enlistment examination.  His blood pressure measured 128/70.   At 
the February 1968 separation examination, no hypertension 
disorder was identified.  His blood pressure measured 126/90.  On 
the accompanying Report of Medical History, he did not report any 
complaints referable to his blood pressure. 

Private treatment records from Dr. I.S. show that in February 
1993, the Veteran reported a history of hypertension for the past 
seven years for which he took Tenormin.  His blood pressure 
measured 150/94.  The assessment noted was hypertension.  A March 
1993 record indicated that the Veteran had a creatinine level of 
1.1 (normal was 0.7 - 1.4).  An April 1993 record noted an 
assessment of well-controlled blood pressure.  A June 1995 lab 
result showed a creatinine level of 1.3 (normal was 0.6 - 1.5).  
A May 1999 record noted that the Veteran had had high blood 
pressure for the past 15 years.  A May 1999 lab report noted a 
creatinine level of 1.6 (normal was 0.8 - 1.4).  It was noted 
that the Veteran's glucose was abnormal.  A May 1999 letter of 
lab report indicated that his blood sugars were 157, indicative 
of diabetes.  It was further noted that the high creatinine level 
"could be" a sign of reduced kidney function.  

Private treatment records from Dr. G.L. show that in July 2001, 
the Veteran was on medications for diabetes mellitus.  A May 2003 
record showed the Veteran continued to be diagnosed with diabetes 
mellitus and hypertension.  

An October 2003 VA examination report notes that the claims file 
was not made available for the examiner.  The examiner related 
that the Veteran reported that he developed diabetes mellitus 
around 1990 as shown by a positive glucose tolerance test.  He 
was started on medications at that time.  He denied that he had 
nephropathy.  The examiner noted that the Veteran had 
hypertension that was diagnosed at approximately the same time as 
his diabetes so the examiner did not believe enough time had 
elapsed for the diabetes to be the cause of the hypertension.  
The examiner provided an impression of no nephropathy and 
essential hypertension, not due to diabetes.  

A May 2004 VA examination report notes that the examiner reviewed 
private treatment records contained in the claims file, including 
private treatment records dated beginning in July 2001.  The 
examiner reported that the Veteran maintained that he had 
received treatment from Dr. I.S. since 1994 until 2001 when he 
changed doctors and began to receive treatment from Dr. G.L.  The 
examiner noted that the Veteran later reported that he had 
previously been under the care of Dr. G.L.  The examiner 
indicated that he was not able to indicate that either 
hypertension or diabetes was secondary to the other because even 
though there was a discrepancy about which year it was, the 
answer from the Veteran was always the same, they were both 
diagnosed and placed under treatment at the same time [1997].  
The examiner indicated that laboratory work "suggest[ed]" early 
renal insufficiency, secondary both to hypertension and diabetes.  
The examiner provided the following diagnoses:  hypertension 
essential, diagnosed and placed under treatment at age 52 in 1997 
by Dr. I.S.; and creatinine level of 1.4, slightly above normal, 
"probably" representing early formation of renal insufficiency, 
secondary both to diabetes and hypertension.  

The October 2006 VA examination report shows that the examiner 
reviewed the claims file.  The examiner related that the Veteran 
reported that he was diagnosed with hypertension in approximately 
1981.  The Veteran indicated that he had been having symptoms of 
near syncope at the time of diagnosis.  He maintained that he was 
started on medication at the time of diagnosis and the symptom of 
near syncope resolved.  He noted that he currently had no 
symptoms related to hypertension and that he was very compliant 
with his medications.  The Veteran underwent a physical 
examination.  The Chem 7 study and urinalysis were interpreted as 
normal.  The examiner noted an impression of hypertension, well-
controlled on low dose medication.  

The examiner opined that it was less likely as not that the 
Veteran's hypertension was due to or aggravated by the diabetes 
mellitus.  The examiner noted that the hypertension was not due 
to diabetes since it predated (1980s) the diagnosis of diabetes 
(1990s) according to the treatment records and the history 
reported by the Veteran.  The examiner observed that the Veteran 
had elevated glucose levels as early as 1993.  The examiner 
further noted that the record review and the current lab studies 
showed no evidence of renal disease.  The examiner maintained 
that Type II diabetes mellitus without renal disease was not a 
well-documented cause of hypertension.  The examiner added that 
the hypertension was not aggravated by diabetes because there was 
no renal disease and the hypertension was well- controlled.  The 
examination report was co-signed by Dr. L.B.  

Additional medical evidence added to the claims file since the 
October 2006 VA examination is described below.

Additional private treatment records received from Dr. I.S. show 
a May 2001 lab report noted a creatinine level of 1.3 (normal was 
0.8 - 1.4).  An August 2001 lab report noted a creatinine level 
of 1.4.  An April 2002 lab report noted a creatinine level of 
1.3.  All accompanying reports noted no relevant diagnosis.  A 
July 2002 lab report noted a creatinine level of 1.6.  The level 
was noted as out of range.  An accompanying report noted no 
relevant diagnosis.  

Private treatment records from UTSW show that in July 2003, the 
Veteran reported a past medical history of hypertension that was 
discovered in the mid-1990s and that he had had type II diabetes 
since about 1997.  A November 2004 record noted that the Veteran 
had a history of diabetes mellitus and hypertension for the past 
10 to 11 years (since 1993).  

VA treatment records dated from October 2003 to November 2006 
showed that the Veteran's problem list included essential 
hypertension.  In October 2003, the Veteran sought to establish 
care through VA during which time he reported a history of onset 
of diabetes and hypertension 10 to 12 years ago.  A July 2006 
discharge summary indicated that the Veteran was hospitalized for 
hyperglycemia.  No renal disease was diagnosed.  A July 2006 
record showed that the Veteran reported that he had had diabetes 
since the 1980s.  Records dated in July 2006 and October 2006 
included assessments of all the Veteran's disorders which 
included hypertension.  

In the medical opinion of the VA examiner, it is less likely as 
not that the Veteran's hypertension is due to the diabetes 
mellitus because, in part, hypertension predated the diagnosis of 
diabetes mellitus.  The Board is persuaded by this finding.  
While the Veteran is competent to describe readily observable 
features or symptoms of illness relating to hypertension and 
diabetes, his reports on the onset of his hypertension and 
diabetes are inconsistent, and consequently, unreliable.  
Therefore, the Board finds his contention on the issue of the 
onset of these disorders  is not credible.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Rather, the Board defers entirely to the 
medical evidence of record which clearly documents the onset of 
diabetes after he was diagnosed with hypertension.  The VA 
examiner also reasoned that the Veteran's hypertension was not 
due to diabetes because Type II diabetes mellitus without renal 
disease was not a well-documented cause of hypertension.  The 
Board is also persuaded by this finding for reasons noted below.  

In the medical opinion of the VA examiner, it is less likely as 
not that the Veteran's hypertension is aggravated by the diabetes 
mellitus because the current lab studies showed no evidence of 
renal disease and the hypertension was well-controlled.  
While the May 1999 letter of lab report noted that the Veteran's 
creatinine level "could be" a sign of reduced kidney function, 
and the May 2004 VA examiner indicated that the creatinine level 
"probably" represented early formation of renal insufficiency, 
the 2006 lab reports show that in fact, the Veteran did not 
develop and does not have renal disease.  Indeed, a review of 
records added to the claims file since the October 2006 VA 
examination bolsters the VA examiner's opinion.  VA treatment 
records show that the Veteran was hospitalized for uncontrolled 
diabetes in July 2006 not hypertension.  In addition, no renal 
disease was diagnosed at that time.  Also, renal disease is not a 
condition listed on the Veteran's problem list.  The Board 
recognizes that it is the Veteran's belief that his hypertension 
is related to his diabetes; however, the determinative issue is 
one of causation and "medical in nature" requiring medical 
expertise the Veteran is not shown to have.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board finds the October 2006 VA examiner's 
unfavorable medical opinion dispositive on the issue of whether 
hypertension was caused or aggravated by diabetes.  

Finally, the Board notes that the Veteran has never contended, 
nor does the evidence show that the Veteran's hypertension had 
its onset in service.  Rather, the Veteran's lay reports and the 
medical evidence in 1993 indicate the onset of the disease 
numerous years after his discharge from service.  As hypertension 
was not present in service and did not manifest to a compensable 
degree within the one-year presumptive period, and is not caused 
or permanently worsened by service- connected diabetes mellitus, 
service connection is not warranted.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
preponderance of the evidence, however, is against the veteran's 
claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a respiratory disorder is denied.

Service connection for hypertension, to include as due to 
service-connected diabetes mellitus is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


